Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 03, 2016

The Court of Appeals hereby passes the following order:

A16D0268. CORNELIUS N. SANDERS v. THE STATE.

      Cornelius Sanders was convicted of rape, aggravated child molestation,
aggravated sodomy, and child molestation, and we affirmed his convictions in an
unpublished opinion. Sanders v. State, Case No. A11A0394 (decided June 17, 2011).
Sanders subsequently filed a motion to modify his sentence. The trial court denied the
motion on November 2, 2015, and Sanders filed this application for discretionary
appeal on February 9, 2016. We must dismiss the untimely application.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State of
Georgia, 190 Ga. App. 734 (380 SE2d 57) (1989). Here, Sanders filed his application
99 days after the trial court's order was entered.1 Therefore, the application is
untimely, and it is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             03/03/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.



      1
        Sanders attempted to file his application on January 26, 2016, but it was not
accepted for filing because it failed to include a copy of the trial court’s order being
appealed. See Court of Appeals Rule 31 (e). This filing also would have been outside
the 30-day period.